15-2185
     Vasquez v. New York City Department of Education et al.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 1st day of July, two thousand sixteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                GUIDO CALABRESI,
 8                REENA RAGGI,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       ANGEL VASQUEZ,
13                Plaintiff-Appellant,
14
15                    -v.-                                               15-2185
16
17       NEW YORK CITY DEPARTMENT OF EDUCATION
18       & PAULA CUNNINGHAM,
19                Defendants-Appellees.
20       - - - - - - - - - - - - - - - - - - - -X
21
22       FOR APPELLANT:                        JOSHUA BELDNER, Tilton Beldner
23                                             LLP, Uniondale, New York.
24
25       FOR APPELLEES:                        DAMION K. L. STODOLA, Assistant
26                                             Corporation Counsel (with
27                                             Richard Dearing, on the brief),
28                                             for Zachary W. Carter,
29                                             Corporation Counsel of the City
30                                             of New York, New York, New York.

                                                  1
 1        Appeal from a judgment of the United States District
 2   Court for the Southern District of New York (Nathan, J.).
 3
 4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 5   AND DECREED that the judgment of the district court be
 6   AFFIRMED.
 7
 8        Angel Vasquez appeals from the March 5, 2014 Decision
 9   and Order1 of the United States District Court for the
10   Southern District of New York (Nathan, J.), granting summary
11   judgment with respect to the termination of Vasquez’s
12   probationary employment in favor of defendants-appellees New
13   York City Department of Education (“DOE”) and Principal
14   Paula Cunningham on claims of employment discrimination
15   under the Equal Protection Clause, the New York State Human
16   Rights Law (“NYSHRL”), and the New York City Human Rights
17   Law (“NYCHRL”). We assume the parties’ familiarity with the
18   underlying facts, the procedural history, and the issues
19   presented for review.
20
21        The sole issue on appeal is whether Vasquez adduced
22   sufficient evidence from which a rational jury could find
23   that the defendants’ proffered legitimate, nondiscriminatory
24   reason for Vasquez’s termination was pretext for
25   discrimination based on sex or race. See Vivenzio v. City
26   of Syracuse, 611 F.3d 98, 106 (2d Cir. 2010) (“The
27   substantive standards applicable to claims of employment
28   discrimination under Title VII . . . are also generally
29   applicable to claims of employment discrimination brought
30   under . . . the Equal Protection Clause, and the NYSHRL
31   . . . .”). The defendants relied on the results of an
32   investigation conducted by the Special Commissioner of
33   Investigation (“SCI”). The SCI investigation, conducted
34   independently of Principal Cunningham, substantiated
35   allegations that Vasquez physically and verbally abused
36   students based, in part, on his own admissions during the
37   investigation.


         1
           Judgment was   entered on June 15, 2015, after a two-
     day trial at which   a jury awarded Vasquez $22,700 on a
     separate sex-based   discrimination claim (failure to be
     reappointed to his   position running an after-school
     basketball program   in January 2010, several months prior to
     the events leading   to Vasquez’s termination).
                                    2
 1        Vasquez argues that Cunningham withheld evidence from
 2   SCI investigators. The record belies this assertion.
 3   Cunningham established that her assistant principals were
 4   aware of protocol requiring the forwarding of pertinent
 5   information to investigators, and told a teacher who
 6   approached her with potentially probative information to
 7   report that information to the superintendent’s office.
 8   Vasquez cites an error in the disciplinary letter; but the
 9   mistake was rectified, and in any event, the discrepancy has
10   no impact on the physical and verbal misconduct attributed
11   to Vasquez, including conduct he admitted to SCI
12   investigators. In essence, Vasquez takes issue with a
13   number of the allegations levied against him; however, the
14   veracity of these allegations is immaterial to the question
15   of pretext. See McPherson v. New York City Dep’t of Educ.,
16   457 F.3d 211, 216 (2d Cir. 2006) (“In a discrimination case,
17   however, we are decidedly not interested in the truth of the
18   allegations against plaintiff. We are interested in what
19   ‘motivated the employer’; the factual validity of the
20   underlying imputation against the employee is not at issue.”
21   (emphasis in original) (quoting United States Postal Serv.
22   Bd. of Governors v. Aikens, 460 U.S. 711, 716 (1983))).
23
24        The grant of summary judgment on Vasquez’s NYCHRL claim
25   was similarly proper. Although NYCHRL claims must be
26   adjudicated “separately and independently from any federal
27   and state law claims” and are construed “‘broadly in favor
28   of discrimination plaintiffs,’” “a defendant is not liable
29   if the plaintiff fails to prove the conduct is caused at
30   least in part by discriminatory or retaliatory motives.”
31   Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d
32   102, 109, 113 (2d Cir. 2013) (quoting Albunio v. City of New
33   York, 947 N.E.2d 135, 137 (N.Y. 2011)). Vasquez adduced no
34   evidence that either race or sex discrimination influenced
35   his termination. See Bennett v. Health Mgmt. Sys., Inc., 92
36 A.D.3d 29, 46 (N.Y. App. Div. 2011) (“Plaintiff put forward
37   no evidence that defendant’s explanations were pretextual,
38   nor any evidence that a discriminatory motive coexisted with
39   the legitimate reasons supported by defendant’s evidence.”).
40
41        For the foregoing reasons, and finding no merit in
42   Vasquez’s other arguments, we hereby AFFIRM the judgment of
43   the district court.
44
45                              FOR THE COURT:
46                              CATHERINE O’HAGAN WOLFE, CLERK
47



                                  3